DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s preliminary amendment filed 24 January 2019 is acknowledged. Claims 1-16 are pending.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14, drawn to a cooler. 
Group II, claim(s) 15-16, drawn to the method of assembling a cooler.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a cooler having heat-transfer liquid circulation duct with ends penetrating a manifold and the manifold comprising a collector having through-openings and a cover covering the collector, and the cover, the collector, and the manifold comprising at least one seal therebetween.  This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Beltz, et al. (US 20150207187 A1, cited in IDS) who teach a cooler for a battery being a cooling .
During a telephone conversation with Seema Mehta on 17 February 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract exceeds 150 words in length and further, contains the implied phrase “The invention relates to”.  In addition, it make reference to figure 2.
Correction is required. See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  
It appears that the filed disclosure is a literal translation from the foreign document and is replete with grammatical and idiomatic errors, it is respectfully requested that applicant correct the numerous grammatical errors throughout the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims “a manifold” and later as “each of said manifolds” and further as “said manifold”. It is unclear whether the feature is to be claimed as a singular manifold or plural manifolds.
Claim 1 recites the limitation “the heat-transfer liquid”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 claims feature being "on one hand" and another feature being “on the other hand”. As these are idiomatic phrases, it is unclear where these features are disposed to meet the claim limitations. 
Claim 2 recites the limitation “the interior wall”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the exterior wall”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-3 and 10 recite “said through-orifice” however, no such feature has been claimed. To further prosecution, the Examiner is treating “said through-orifice” as the “through-opening” claimed in claim 1.
Claim 5 recites the limitation “the lateral edge”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “a single end flare stage” yet is a dependent claim of Claim 7 reciting “an end flare”. It is unclear if claims 7 and 8 refer to the same feature or reference different features. 
Claim 8 recites the limitation “the longitudinal direction”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the width”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the reinforcing legs".  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 2, 6-10, and 13: “at least one heat-transfer liquid circulation duct” is used interchangeably with “at least one duct” and “said duct”; it is unclear whether this is the same or different components in the disclosure. 

Claim Objections
Claims 1-2 are objected to because of the following informalities:  
“the heat-transfer liquid” should read as “a heat-transfer liquid” because a heat transfer liquid  had not yet to be introduced into the claims
Claim 10 presently recites “as claimed in claim 10”; the Examiner is treating claim 10 as being dependent on claim 7 until further clarification is provided
Claim 14 recites “said at least one abutment” and depends on claim 13; however, claim 13 recites “at least one duct abutment”; the Examiner politely asks consistency in the claim language
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2012062712 Al to Moreau et al. (cited in IDS; used English machine translation from Espacenet), hereinafter referred to as “MOREAU”.
Regarding Claim 1, MOREAU teaches a cooler for an electrical energy storage element (see heat exchanger 1 being a heating and/or cooling circuit for a motor vehicle in [0053]), the cooler comprising: 
a heat-transfer liquid circulation duct having ends that penetrate into a manifold (see fluid transport tubes 4 and 5 having ends received by manifold 8 in [0054]; see further FIG 1), 
each of said manifolds comprising a collector (see distribution chamber 17 of the manifold 8 disclosed in [0064-0065]) having a through-opening (see hole 18), and 
a cover covering said collector (see distribution chamber 17 enclosed by shell 13 in [0063-0065]) that defines a volume for circulation of the heat-transfer liquid (see [0020; 0062-0063] where the deformation in the wall of shell 13 deliminating the volume of the distribution chamber 17 and further having a receiving zone 16 to which the end of tube 4 is attached), wherein 
said at least one duct (see [0062] where the tube 4 is welded to the receiving zone 16) and said cover (see [0020; 0062-0063] where shell 13 is secured to shell 14) are mechanically assembled with the collector, 
said manifold further comprising a seal disposed between the collector and the duct (see [0062] wherein there is a sealed assembly on end of tube 4 in the receiving zone 16 therewithin the assembled two shells 13 and 14) and between the collector and the cover (see [0093] wherein seal is between the connecting device 24 and the manifold; see further FIG 4). 
Regarding Claim 5, MOREAU teaches the lateral edge of the seal being sandwiched between a peripheral groove formed in the collector and the cover (see [0062] wherein there is a sealing assembly at the receiving zone 16 which is formed where shell 13 is secured to shell 14). 
Regarding Claim 6, MOREAU teaches the duct as comprising a plurality of heat-transfer liquid circulation channels (see channels 12 [0058]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 2, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012062712 Al to Moreau et al. (cited in IDS), hereinafter referred to as “MOREAU” as applied to claim 1 above, and further in view of US 2017/0122679 Al to Kenney et al. (newly cited by Examiner), hereinafter referred to as “KENNEY” .
Regarding Claim 2, and 3, MOREAU teaches the duct being a tight fit in a through-hole of said seal through which it passes, so that the seal is compressed between the interior wall of said through-orifice of the collector and the exterior wall of said duct. While MOREAU is not specific to the duct being a tight fit and compressing the seal therebetween the through-opening of the collector and the exterior of the duct, MOREAU teaches the sealed assembly as being brazing, gluing, or the installation of a seal. It would be obvious to one having ordinary skill in the art to tightly fit the duct into the through-orifice to prevent gaps and leakage. 
KENNEY is relied upon for its teachings of seals in battery coolers and particularly, the radial sealing 180 provided at the fluid inlet manifold (see [0081]). One skilled in the art would be motivate to utilize the teachings in KENNEY for the structure of the sealed assembly disclosed in MOREAU in order to prevent leaks when the tube is coupled to the heat exchanger inlet and/or outlet (see KENNEY [0081]).
MOREAU does not particularly teach the through-hole extending in a nipple of the seal disposed in the through-orifice of said collector however, it would be obvious to one having ordinary skill in the art that a seal compressed thereon would take the form of the manifold 8 and result in a feature having a substantially identical structure in seal shape to that of FIG 2 of the instant disclosure (see annotated MOREAU FIG 2 showing the cross-section of the conformity of a seal to manifold 8). Further, that the gaps between manifold 8 and connecting device 25 are through-holes through which the nipple of the seal extends therethrough (see FIG 7).

    PNG
    media_image1.png
    309
    494
    media_image1.png
    Greyscale

Regarding Claim 4, While MOREAU does not teach the nipple having a peripheral lip on its exterior surface to retain the seal on the collector, it would be obvious to one having skill in the art that a seal being pressed therebetween two components assumes the shape of the space it is intended to seal and therefore the seal in MOREAU having conformed to the gaps provided being a functional equivalent (see MPEP 2144.06).

Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012062712 Al to Moreau et al. (cited in IDS), hereinafter referred to as “MOREAU”
Regarding Claims 7, 8, and 9 MOREAU is silent to the duct comprising an end flare to form a retaining relief in a direction of the duct relative to the collector and further, the duct comprising a single end flare stage at each end in the longitudinal direction of said duct. However, MOREAU teaches the duct having a free end (see [0070]; see further FIG 4) and as it serves a substantially similar function, having a duct with a flared end would have been obvious to one having ordinary skill in the art to include (see MPEP 2144).
As MOREAU teaches the duct as having an external face of 2mm (see [0059]) it would be expected for the end flare being disposed along the duct to have it dimension be approximately between 1 and 10 mm. 
Regarding Claim 10, MOREAU is silent to the width of the end flare being greater than the width of the through-orifice of the duct; however, as it would be obvious that the duct be tightly fitted into the through-orifice to limit leakages, the end flare having a width larger that the through orifice would be expected by one having ordinary skill in the art (see MPEP 2144).
Regarding Claims 11 and 12, MOREAU is silent to the end flare being produced inside a channel the claim being a product-by-process claims would not being limited by the manner of formation and assessed by the final product unless the steps imparted distinctive structural characteristics to the final product (see MPEP 2113 I) 
While MOREAU is silent to an end flare being produced without deforming the reinforcing legs forming the lateral partition walls of said channel, it would have been obvious to one having ordinary skill in the art to not modify the invention in a manner which would inhibit the structural integrity of the product (see MPEP 2144.04).
Regarding Claims 13 and 14, MOREAU teaches a duct abutment (see structure in annotated FIG 2) wherein the duct 4 in the other direction relative to the collector see distribution chamber 17 enclosed by shell 13 in [0063-0065]. While MOREAU is silent to the fastening of the abutment to the cover, one having ordinary skill in the art would recognize the abutment in MOREAU as having equivalent immobility relative to the cover to that of one fastened to the cover (see MPEP 2144.06) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100015512 A1 to Inoue et al. teaches an electric power storage unit having a cooling battery module unit capable of cooling a vehicle battery with cooling liquid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 8:30AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723